Curia.

The indictment is grounded on the statute of 1784, c. 40, <§> 6, by which it is provided, that, if any man and woman, either or both of them being then married, shall lewdly and lasciviously associate and cohabit together, they shall be punished by, &c. By cohabiting must be understood a dwelling or living together, not a transient and single unlawful interview. The design of the statute, in this particular provision, was to prevent evil and indecent examples, tending to corrupt the public morals. Perhaps an indictment for the crime of adultery might have been maintained by the evidence stated; but, on the present indictment, the defendant could not be convicted. He must therefore be discharged thereof.
ADDITIONAL NOTE.
[See Grisham, vs. The State, 2 Yerg. 589. — F. H.]